Citation Nr: 1115492	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Following the June 2005 rating decision, the claims file was transferred to the RO in Atlanta, Georgia.  

The Board notes that the Veteran had requested hearings before a Decision Review Officer at the RO and a Veterans Law Judge at the Board; however, in August 2006, he withdrew such hearing requests. 

This appeal has been expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The Board notes that the Veteran's representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this decision because the Board herein grants entitlement to service connection for PTSD, which is a full grant of the benefit sought on appeal, and remands the remainder of the claim.  With respect to the remanded portion of the Veteran's claim, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The Board herein grants service connection for PTSD, but finds that additional development is necessary before adjudicating the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Therefore, such issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran is credible to report his claimed stressor (fearing losing life in a fire during service).

2.  The competent medical and other evidence of record establishes the Veteran's PTSD is at least as likely as not attributable to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran claims that, in March 1975, he was trapped in his barracks when it caught on fire after a fellow soldier fell asleep while smoking a cigarette.  The Veteran names the soldier who fell asleep, as well as two other service members who were trapped with him in the barracks.  The Veteran, in his March 2005 claim, provided VA with the date and the names of the other service members in the barracks.  He also stated he was stationed in Germany with the 501th Maintenance Battalion, 123rd Company.  The Veteran's DD Form 214 reflects that his last duty assignment was with Headquarters & A Company of the 123rd Maintenance Battalion.  His military personnel records, including his DD Form 214, and other evidence of record do not indicate he received any medals, badges, wounds, or decorations specifically denoting combat against enemy forces.  Additionally, his service treatment records reflect that the Veteran was awarded a General Discharge Certificate from such unit and he was provided with his separation examination at the United States Army Hospital in Nurnberg, Germany. 

In June 2010, the U.S. Army and Joint Services Records Research Center (JSRRC) reported they were unable to verify the Veteran's stressor as described by the Veteran.  Furthermore, in July 2010, the United States Crime Records Center (USACID) was also unable to verify the Veteran's stressor. 

According to the evidence of record, the Veteran has been diagnosed with PTSD as well as schizophrenia and major depressive disorder.  The Board observed that, while the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses relevant to psychiatric symptomatology, he was discharged due to failure to adapt to the United States Army after being fired from two jobs, disregarding regulations, and showing contempt for authority.  Therefore, the Veteran was afforded a VA examination to determine if his acquired psychiatric disorder, to include PTSD, is etiologically related to service, to include any verified stressor and/or his apparent behavior problems resulting in discharge.

In this regard, the Veteran underwent a VA Compensation and Pension (C&P) examination in October 2010 where he reported feeling depressed and experiencing panic attacks.  He stated he has experienced nightmares about his stressor every two or three months.  The Veteran also reported experiencing flashbacks of his stressor, intrusive thoughts, hyperarousal, depression and anxiety.  The VA examiner noted the Veteran was discharged from service by reason of unsatisfactory performance and "failure to adapt."  The Veteran stated he had substance abuse problems during and after service, which were now in remission.  See VA C&P examination, dated October 2010.

An examination revealed the Veteran was alert to person, place, and situation but not time and the examiner noted he "displayed deficits in recall concentration and language function."  He was suspicious of the examiner and maintained poor eye contact.  The Veteran stated he was "suspicious and paranoid of everybody."  The Veteran denied delusions and hallucinations.  His mood was irritated and moderately depressed, and his affect was congruent.  The Veteran's judgment and insight were poor.  He denied suicidal and homicidal ideation.  Id. 

Upon examination and review of the evidence of record, the VA examiner opined that "it is at least as likely as not (50/50 probability) that he has PTSD and was caused by military service during wartime... the claimed stressor is related to the [V]eteran's fear of claimed stress, that is, the fire he experienced while stationed in Germany."  The VA examiner stated the opinion was based on the Veteran's testimony.  Id. 

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to his reported in-service stressor.  In making this determination, the Board notes that the Veteran is competent to report that a fire occurred and he was fearful of losing his life; and that he experienced difficulty sleeping and feelings of fear and anxiety during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge. Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that there has been no independent corroboration of the Veteran's claimed stressor.  However, the Board finds no reason to doubt the credibility of the Veteran in reporting that he has experienced a continuity of symptomatology since service, including feelings of depression, anxiety, and difficulty sleeping.  The Veteran's records are internally consistent, as evidenced by his VA treatment records, his statements, and the October 2010 VA examination report.  Further, the Board finds that it is facially plausible that the claimed stressor of experiencing a fire as described by the Veteran resulted in his in-service symptomatology and resultant treatment for PTSD.  Moreover, the October 2010 VA examiner determined that it was at least as likely as not that such stressor resulted in the Veteran's current diagnosis of PTSD.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996).

Furthermore, the October 2010 VA examiner confirmed the Veteran's PTSD diagnosis based on the claimed in-service stressor.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.  Therefore, the Board concludes that the Veteran's lay testimony alone is sufficient to establish the occurrence of his claimed in-service stressors under 38 C.F.R. § 3.304(f)(3).   Accordingly, the Board will resolve the benefit of the doubt in the Veteran's favor and grant service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


ORDER

Service connection for PTSD is granted.


REMAND

Unfortunately, with respect to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board has granted service connection for PTSD herein based on an October 2010 C&P examination as discussed above.  Since the Veteran has also been diagnosed with other psychiatric disorders in addition to PTSD, this remand will allow consideration of the remaining disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In addition to a PTSD diagnosis, the Veteran was also diagnosed with paranoid schizophrenia at the October 2010 VA C&P examination.  However, the examiner, upon examination and a review of the evidence of record, determined, "[i]t is not known if these symptoms are related to military service.  In my opinion, I cannot resolve that issue without resorting to mere speculation."  Id.  Additionally, the remainder of the Veteran's current treatment records reflect a diagnosis of major depressive disorder. 

Although a VA C&P examination was conducted in October 2010, given the grant of service connection for PTSD and the examiner's inability to render an opinion regarding the etiology of any other psychiatric disorder found to be present without resorting to mere speculation, the Board finds a new VA C&P examination is necessary in order to fairly decide the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. (2006).   In this regard, the Board finds that the examiner should offer an opinion regarding whether the Veteran's acquired psychiatric disorder is related to his military service and whether such was caused or aggravated by his service-connected PTSD.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

Finally, while on remand, all outstanding treatment records from the Augusta, Georgia, VA Medical Center dated from November 2009 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected PTSD.  

2.  Obtain all outstanding treatment records from the Augusta VA Medical Center dated from November 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been obtained, schedule a VA examination by a physician with the appropriate expertise (other than the October 2010 VA examiner) to determine the nature and etiology of any current acquired psychiatric disorder, to include paranoid schizophrenia and major depressive disorder, found to be present.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder should be reviewed and that review should be indicated in the examination report.  Specifically, the examiner should provide the following information:

(a) Diagnose all current acquired psychiatric disorders.  The examiner is requested to identify the diagnostic criteria and the current manifestations which distinguish that diagnosis from other psychiatric disorders.  The examiner should specifically state whether the Veteran currently has paranoid schizophrenia and/or major depressive disorder.

(b) For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's apparent behavior problems resulting in discharge.  

(c) In addition, for each psychiatric disorder diagnosed , the examiner should opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected PTSD.

(d) The examiner should also state whether the Veteran had a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in March 1976 and, if so, describe the manifestations.

	The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the October 2010 opinion. In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his acquired psychiatric disorder and the continuity of symptomatology.   The rationale for all opinions should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


